IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,666-01


                               EX PARTE ISRAEL LARA, Applicant


                ON APPLICATION FOR WRIT OF HABEAS CORPUS
                         CAUSE NUMBER 11-1327-CR
                   TH
          IN THE 25 JUDICIAL DISTRICT COURT GUADALUPE COUNTY

       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

intoxicated assault for which he was sentenced to seven years’ imprisonment, and one count of

failure to stop and render aid for which he was sentenced to five years’ imprisonment No direct

appeal was taken.

       Applicant’s claim for pre-sentence jail time credit is dismissed. See Ex parte Florence, 319
S.W.3d 695 (Tex. Crim. App. 2010); Ex Parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).
                                                                                            2

       Based on this Court’s independent review of the entire record, we deny relief on all of

Applicant’s other claims.



Filed: September 16, 2015
Do not publish